Citation Nr: 1513128	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-33 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by a report of general information (VA Form 21-0820) dated in October 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  In addition, the Board also notes the Veteran has been diagnosed with coronary artery disease, status post myocardial infarction, and additionally the RO has conceded exposure to Agent Orange in Korea.  As such, this inferred issue is also referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND that follows the below ORDER.






FINDING OF FACT

During his February 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he desired to withdraw his appeal for entitlement to service connection for a left knee disability. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for a left knee disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

During his February 2015 Board hearing, the Veteran requested the issue of entitlement to service connection for a left knee disability be withdrawn.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal, and the issue must be dismissed. 


ORDER

The appeal for entitlement to service connection for a left knee disability is dismissed.
REMAND

By way of background, the Veteran initiated a claim for entitlement to service connection for a right knee disability in January 2012.  He has averred that his disability was caused by his service-connected right ankle tendonitis.  Specifically, the Veteran has reported that his knee disability has resulted from multiple falls that were precipitated by right ankle instability.  A review of the Veteran's outpatient treatment notes from the Orlando, Tampa, and Miami VA Medical Centers (VAMCs) indicates the Veteran has been treated for degenerative joint disease of the right knee, and underwent a total right knee replacement in August 2013.  

In December 2012, the Veteran underwent a VA examination.  In sum, the examiner concluded it would be speculation to opine whether the Veteran's right knee condition was caused by his service-connected right ankle disability.  The examiner stated the current medical literature does not support a cause and effect relationship between ankle and knee disease not resulting from the same traumatic event.  Unfortunately, the examiner did not indicate what medical literature he referenced in forming this conclusion.  The examiner further stated it was not possible to determine the precise degree of contribution of the Veteran's altered gait and multiple falls had on the right knee.  However, the examiner did not provide even a single possible alternative causative factor that could have resulted in the Veteran's right knee disability.  Additionally, the examiner failed to discuss the Veteran's reports of knee symptomatology after his falls.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran's private treatment records from the Cora Rehabilitation Clinics and Moon Family Practice intimate some relationship between his right ankle disability and right knee disability; however, these medical reports also fail to provide an adequate nexus statement with supporting rationale to decide the claim.  Specifically, the Veteran's private treatment notes from Cora Rehabilitation indicate the Veteran, "now has DJD of his right knee from repeated falling."  However, the statement was provided by a physical therapist, and does not contain a rationale to support this conclusion.  In addition, the Veteran's primary care physician from the Moon Family Practice provided a clinical history which indicates that according to the Veteran, his right ankle condition caused several falls that resulted in increased pain and instability in his right knee.  Unfortunately, the clinician did not proffer an opinion as to whether the Veteran's service-connected ankle disability caused his right knee condition.  Therefore, the Board finds the Veteran should be provided a new examination.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise, who has not previously examined this Veteran, to determine the etiology of his right knee disability.

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's right knee disability: 

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected right ankle disability; or

c) was permanently worsened by his service-connected right ankle disability.

In this regard, the examiner must discuss and consider the Veteran's competent lay statements, as well as the statements provided by the other competent lay witnesses, regarding his frequent falls and continued knee symptomatology. The examiner shall assume such statements are credible for purposes of the opinion(s).

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


